Title: To James Madison from Samuel Denton, 12 July 1816
From: Denton, Samuel
To: Madison, James



Sir,
New York July 12th. 1816

Being informed that the office of Consul at Bordeaux will soon become vacant in consequence of the determination of Mr. Lee to leave France, & whose arrival here is daily expected. Many of my Republican Friends have recommended it to me to apply to the Government for the office in case there should be a Vacancy.
I therefore beg leave to offer myself as a Candidate for this office in such an Event.  I have been concerned for these last twenty years in this City in pretty intensive Commercial Business during which time I have passed upwards of two years in France & have acquired a tolerable knowledge of the French Language.  I need not say, perhaps, that should I be appointed, that my best Endeavors will be used to be serviceable to my Country, & useful to My Countrymen.  I have the Honor to be with Great Respect Your obedient Servant

S. Denton

